DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The closest prior art references are Johansson et al. and Rodrigues et al (both of record). These references teach contacting dendritic cells with test agents and measuring nucleic acid molecules encoding biomarkers using whole genome arrays (Affymetrix GeneChip 1.0 ST array).  However, the present claims exclude the methods in the prior art, which measure expression of thousands of different biomarkers.  In particular, claim 67 recites a method “consisting of” the recited steps, and therefore excludes measuring expression of other biomarkes as performed in the prior art above.  Claim 69 recites a step of measuring 51 defined biomarkers, and recites that the step is performed using an array comprising binding moieties, wherein the binding moieties “consist of different binding moieties each capable of binding selectively to a nucleic acid molecule encoding one of the 51 biomarkers”.  The array in the prior art above comprises binding moieties, but they do not “consist of binding moieties each capable of binding to the 51 biomarkers” recited in the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644